DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 6-7 are pending and under examination.
Claim Objections
Claim 1 is objected to because of the following informalities:  the newly-added .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7 each recite the limitation "the one or more prepreg layers" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims. 
The amendment changed this limitation to “one or more prepreg plies” in claim 1 and so these limitations in claims 6-7 should be changed as to correspond with the amendment to claim 1 as to overcome this rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gasse (US Patent No. 4,316,869) in view of Zhao et al. (US 2021/0170701), hereinafter Zhao.
Regarding claims 1 and 6, Van Gasse discloses a process of making a composite object, suitable as an intended use as an aircraft component (1:9-1:16, 1:36-1:40) having a surface formed of a pre-cured primer coating (ref. claim 1) comprising: 
(a) providing a shape-imparting support surface (“contoured mold”) (1:49-1:61) with a defined interior surface; 
(b/c) spraying (3:34-3:36) a layer of a curable primer material (thermosetting resin) onto an interior surface of the mold, and “pre-curing” the primer material onto the surface to form a cured layer of primer material on the interior surface of the mold (3:25-3:35 describes polymerizing which is a more specific term for curing; 3:65-4:16) as to provide the mold with a “pre-cured” primer coating on the surface; 
(d/e) laying-up one or more prepreg layers of fiber reinforced uncured epoxy resin (‘basic layer’ – ref. claims 6-7 with glass fibers, as in instant claim 6) and subjecting the preform (with the basic layer prepreg and the “cover layer”) (1:61-1:63; 3:35-3:41; 4:18-4:25) to “elevated pressure and temperature conditions sufficient to cure the uncured resin” (1:15-1:17; 3:34-3:41) as to bond and cure the resin within the prepreg layer (basic layer) to the cover layer (pre-cured layer of primer material) and thereby form the composite component made up of (i) the pre-cured coating on the mold and (ii) the one or more plies in contact with the pre-cured coating, and the material would have been suitable for use as an aircraft panel, since glass fiber composite material can be used for this purpose. Van Gasse also discloses (f) removing the composite component from the mold such that the cover layer would form a “finished surface” of the component (4:24-4:25, 4:41-4:51 describes features of the finished surface). 
Van Gasse does not explicitly disclose that the coating primer layer is of a thickness as claimed; or the epoxy material as is claimed for the coating primer layer – instead using an unsaturated polyester resin (Van Gasse, 2:15-2:20), but broadly teaches using a thermosetting resin (Van Gasse, abstract) as to join two thermosetting resin layers together (one with glass fibers and thermosetting resin as outlined above). 
However, Zhao discloses a similar process to that of Van Gasse, likewise making a multi-layered composite component panel, by molding a carbon fiber-reinforced plastic (160 – molding precursor) and a finish coating (170) that is compression molded with the FRP material (Zhao, par. 0028). The finish coating (170) is made up of an epoxy paint (“class A finish”) (par. 0028). Van Gasse discloses a “base” process of producing a composite panel using a thermosetting material. Zhao discloses a similar process comprising an alternative material that likewise provides a class A (high visual quality) finish to the material (par. 0028), and lists both epoxy and polyester as an option for the thermosetting resin that makes up this cover material to produce a high quality finish, also suitable for use in an aircraft component and formed within a mold as shown (Zhao, Fig. 5). 
Zhao further discloses that the thickness of this class A finish is of a range including a lower bound of 0.1mm (100 microns) (par. 0030), thus overlapping with the claimed range (par. 0027, 0030, Figs. 6A-6B) for class-A surface layer (171) which as explained in par. 0027 can vary in thickness, as designed and that thickness is not critical for the functioning/ability of the class-A surface to function as a class-A surface (shiny in appearance). 
It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the thickness of the cover layer is as in the claim. 
One of ordinary skill in the art would have recognized that both epoxy and polyester resins would have been suitable for use as the thermosetting resin above, as Zhao explicitly teaches both options, demonstrating they were both known in the art as thermosetting resins. The ordinary artisan could have used either epoxy or polyester resin as the thermosetting resin, with predictable results. Accordingly, one of ordinary skill in the art would have found it obvious to have substituted the epoxy resin of Zhao for the polyester resin of Van Gasse and to have sized the layer(s) as described by Zhao, as to perform the process above, as is required in the claim.   
Regarding claim 7, Van Gasse/Zhao discloses the subject matter of claim 6 as discussed above and Zhao further discloses the use of a carbon fiber reinforced plastic material for the molding precursor (Zhao, par. 0020), and additionally discloses glass (par. 0030) as a substitutable alternative to carbon fiber. 
 One of ordinary skill in the art would have recognized that both glass and carbon fibers would have been suitable for use as the thermosetting resin above, as Zhao explicitly teaches both options, demonstrating they were both known in the art as reinforcing fibers within thermosetting resins. The ordinary artisan could have used either carbon or glass fiber as the reinforcing fiber within the thermosetting resin, with predictable results.
 Accordingly, one of ordinary skill in the art would have found it obvious to have substituted the carbon fibers of Zhao for the glass fibers of Van Gasse, as to perform the process as required in the claim with carbon fibers impregnated with epoxy resin.   
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. 
In the remarks, Applicant concludes that the ordinary artisan would not have found it obvious to substitute the resin as disclosed by Zhao for the polyester resin because “the processes disclosed are distinctly different” with respect to Zhao.  
However, this is not considered persuasive because Zhao is not relied upon for the teaching of these steps. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Zhao is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, the resin being used in both references of Van Gasse and Zhao is a thermosetting resin – and it is used as a cover layer on top of a fibrous layer and the coating is done in a mold/against a mold surface. Both the epoxy and the polyester resin are considered to have similar properties such that one of ordinary skill in the art would have found this substitution with respect to Van Gasse, obvious as outlined above in view of the teachings of Zhao. 
Applicant also points out: “the resin applied to the support surface is polymerized until hardened” (p. 3, Remarks) – Examiner points out that this polymerization is the pre-curing step as mapped to the claimed invention. There is no requirement in the claim that the second curing be conducted at a temperature elevated to that of the pre-curing. As such, the rejections are maintained as outlined above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742